NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
JAMES RICHARD, SR., (PERSONAL
REPRESENTATIVE OF THE ESTATE OF
CALONNIE D. RANDALL, DECEASED), AND JON
WHIRLWIND HORSE, (PERSONAL
REPRESENTATIVE OF THE ESTATE OF ROBERT
J. WHIRLWIND HORSE, DECEASED) '
Plaintiffs-Appellants,
V.
UNITED STATES, `
Defendant-Appellee.
2011-5083
Appea1 from the United StateS C0urt of Federal
ClaimS in case n0. 10~CV-503, Judge Margaret M.
SWeeney.
ON MOTION
ORDER
The United States moves for a 30-day extension of
time, until Septe1nber 6, 20I1, to file its principal brief
Upon consideration thereof

RICHARD V. US 2
IT ls ORDERED THAT:
The motion is granted No further extensions should
be anticipated.
FoR THE CoURT
AUG 0 5  /s)' Jan Horbaly
Date J an H0rba1y
Cle1'k
cc: J ames D. Leach, Esq.
J. Hunter Bennett, Esq.
32 1 o s c0uaf'LED
- - or apr-mrs ma
ms FEoEnAi macon
- AUG'05 2011
1ArmonsALv
cites